—Appeal from a judgment of the County Court of Sullivan County (Ledina, J.), rendered June 29, 1998, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the fifth degree.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the fifth degree and was sentenced to five years’ probation. As part of the plea bargain, defendant also waived her right to appeal the conviction, and never moved to vacate or withdraw her plea. Based upon our review of the record, we agree with defense counsel’s assertion that there are no nonfrivolous or arguably meritorious issues that can be raised on appeal (see, People v George, 261 AD2d 711). The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, 980, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.